Citation Nr: 1226460	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  04-42 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a lung disability, to include as due to asbestos exposure, tobacco abuse, and/or herbicide exposure.

2.  Entitlement to service connection for a disability manifested by fainting spells and its residuals.

3.  Entitlement to an initial rating greater than 30 percent prior to April 8, 2011, and greater than 70 percent thereafter for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran & his wife


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from February 1971 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied, in pertinent part, the Veteran's claims of service connection for a disability manifested by fainting spells and its residuals (which the RO characterized as fainting spells) and for a lung disability, to include as due to asbestos exposure, tobacco abuse, and/or herbicide exposure (which the RO characterized as scarring on lungs).

This matter also is on appeal from a February 2009 rating decision in which the RO granted the Veteran's claim of service connection for PTSD and assigned a 30 percent rating effective September 5, 2003.  

In July 2009, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In a May 2011 rating decision, the RO assigned a higher initial 70 percent rating effective April 8, 2011, for the Veteran's service-connected PTSD.  Because the initial ratings assigned to the Veteran's service-connected PTSD are not the maximum ratings available for this disability, this claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

The issues of entitlement to service connection for prostate cancer and for diabetes mellitus, each to include as due to herbicide exposure, and entitlement to a total disability rating based on individual unemployability (TDIU) have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The RO noted in a February 2012 rating decision that action on these claims was being deferred pending additional development.  Therefore, the Board does not have jurisdiction over these claims and they are referred to the AOJ for appropriate action.  

The issue of whether the Veteran is being compensated appropriately for all of his dependents also has been raised by the record.  The Board notes in this regard that, although the May 2011 rating decision cover letter stated that the Veteran was being paid as a Veteran with 2 dependents, the February 2012 rating decision cover letter stated that he was being paid as a single Veteran with no dependents.  A review of the claims file shows that the Veteran should be paid for 2 dependents (his wife and minor child) and he has submitted evidence in support of a finding of dependency for both of his dependents.  Therefore, the Board finds that, when this appeal is returned to the RO/AMC, an audit of the Veteran's VA disability compensation payments should be conducted to ensure that he is being compensated appropriately for his dependents. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Unfortunately, as is explained below in greater detail, this appeal is REMANDED again to the RO/AMC.  VA will notify the Veteran if further action is required on his part.



REMAND

Inasmuch as the Board sincerely regrets the additional delay of the adjudication of this matter, a remand is necessary before the Veteran's claims of service connection for a lung disability, to include as due to asbestos exposure, tobacco abuse, and/or herbicide exposure, for a disability manifested by fainting spells and its residuals, and his claim for an initial rating greater than 30 percent prior to April 8, 2011, and greater than 70 percent thereafter for PTSD can be adjudicated. 

The Board notes initially that the Veteran has contended that he served in combat in the Republic of Vietnam during active service.  The basis for the Veteran's assertions regarding active combat service is not entirely clear from a review of the evidence of record.  In a December 1979 memorandum included in the Veteran's service personnel records, the Veteran was advised by the Commandant of the Marine Corps that he was entitled to wear the Navy Commendation Medal, the Navy Unit Commendation with ribbon bar for service with Task Force Delta in 1972, the Meritorious Unit Commendation with ribbon bar, the Good Conduct Medal with 1 bronze star, the National Defense Service Medal, the Vietnam Service Medal with 1 bronze star, the Republic of Vietnam Meritorious Unit Citation (Gallantry Cross color), and the Republic of Vietnam Campaign Medal.

A copy of the Veteran's DD Form 214 which was date-stamped as received by VA on October 10, 2003, shows that he was awarded the Vietnam Service Medal and the Republic of Vietnam Campaign Medal.  A copy of the Veteran's DD Form 214 which was date-stamped as received by VA on December 10, 2004, does not show receipt of these medals, although a review of other service personnel records received from the Veteran in December 2004 demonstrates that he was awarded these medals.  In addition, the Veteran's service personnel records received by VA in December 2004 show that he also was awarded the Republic of Vietnam Meritorious Unit Citation (Gallantry Cross Color), a medal which was awarded by the Chief of the Joint General Staff, Republic of Vietnam, to certain units for combat operations in Vietnam.  Personnel in units which were awarded the Republic of Vietnam Meritorious Unit Citation (Gallantry Cross Color) were serving in direct support of Headquarters, United States Military Advisory Command Vietnam (USMACV), and were eligible to receive the award only during the period that they actually served in Vietnam.  Receipt of this unit award does not signify individual participation in combat, however.

The Veteran's service personnel records show that he participated in combat support operations with Task Force Delta, Nam Phong, Thailand, between May 1972 to February 1973 as a bulk fuel man.  

Of greater concern to the Board is this appeal is the Veteran's submission of a third copy of his DD Form 214 on May 19, 2011.  A close reading of the copy of the Veteran's DD Form 214 submitted in May 2011 shows that he was awarded the National Defense Service Medal, the Vietnam Service Medal, and the "Vietnam Combat Medal."  This last medal was highlighted by the Veteran on this copy of his DD Form 214.  The Board is not aware that the "Vietnam Combat Medal" was awarded either by Headquarters, USMACV, or the Chief of the Joint General Staff, Republic of Vietnam, to any service member for combat service in Vietnam.  The Board notes in this regard that a review of the 1996 Manual of Military Decorations and Awards published by the Assistant Secretary of Defense (Force Management and Personnel) does not show that the "Vietnam Combat Medal" was awarded to any service member for combat service in Vietnam.  

In response to a request from VA for the Veteran's dates of service in Vietnam, the National Personnel Records Center in St. Louis, Missouri (NPRC) notified the RO in November 2003 that it was unable to determine whether the Veteran had in-country service in Vietnam.  

It is not clear from a review of the three copies of the Veteran's DD Form 214 which he submitted to VA in October 2003, December 2004, and May 2011 what awards and decorations he was awarded for his active service, including his alleged combat service in Vietnam.  Submission of these multiple and conflicting copies of the DD Form 214 suggests, at a minimum, that it is premature to adjudicate the Veteran's currently appealed claims without an authoritative finding from either the NPRC and/or the relevant service department (in this case, the United States Marine Corps) concerning the decorations, medals, badges, commendations, citations, and campaign ribbons awarded to the Veteran during active service.  The presence of multiple and conflicting copies of the Veteran's DD Form 214 also suggests that they may have been altered in some way and do not, in fact, represent accurately the decorations, medals, badges, commendations, citations, and campaign ribbons awarded to the Veteran during active service.  

The Board has encountered unusual difficulty in determining the decorations, medals, badges, commendations, citations, and campaign ribbons awarded to the Veteran during active service and whether he served in combat in Vietnam.  Given the importance of this information to ensuring that the Veteran receives a fair adjudication of his currently appealed claims, the Board finds that, on remand, the RO/AMC should contact the NPRC and/or the appropriate service department (in this case, the United States Marine Corps) and ask them to provide a complete copy of the Veteran's service personnel records, to include any DD Form 214's which may exist, and a complete list of all decorations, medals, badges, commendations, citations, and campaign ribbons awarded to the Veteran during active service.  The Board also finds that, on remand, the RO/AMC should contact the NPRC and/or the appropriate service department (in this case, the United States Marine Corps) and ask them to confirm whether or not the Veteran served in combat in Vietnam.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the National Personnel Records Center in St. Louis, Missouri (NPRC) or other appropriate Federal records repository and request all of the Veteran's available service personnel records, to include DD Form 214's for all periods of active service.  The NPRC or other appropriate Federal records repository also should be asked to verify whether the Veteran served in combat in the Republic of Vietnam and to provide the dates of such service.  A copy of any request(s) sent to the NPRC or other appropriate Federal records repository, and any reply, to include all records obtained, should be included in the claims file.  

2.  Contact the relevant service department (in this case, the United States Marine Corps) or other appropriate Federal records repository and request a complete list of all decorations, medals, badges, commendations, citations, and campaign ribbons awarded to the Veteran during active service.  Ask the service department or other appropriate Federal records repository to provide all of the Veteran's available service personnel records, to include his DD Form 214's for all periods of active service, that may be in its possession.  The service department also is asked to determine whether the Veteran was awarded or authorized to wear the "Vietnam Combat Medal" at any time during his active service.  If the Veteran was awarded or authorized to wear the "Vietnam Combat Medal," then the service department or other appropriate Federal records repository is asked to provide a complete copy of the citation supporting such award, if available.  If the Veteran was not awarded or authorized to wear the "Vietnam Combat Medal," or if such medal does not exist, then the service department or other appropriate Federal records repository should state this fact in any response sent to the RO/AMC.  A copy of any request(s) sent to the service department or other appropriate Federal records repository, and any reply, to include all records obtained, should be included in the claims file.

3.  Then, review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

